FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OSCAR VINDEL-DIAZ, a.k.a. Edgardo                 No. 12-70771
Leiva-Diaz,
                                                  Agency No. A070-165-558
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Oscar Vindel-Diaz, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen deportation proceedings




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen and review de novo

questions of law. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We

deny the petition for review.

      The agency did not abuse its discretion in denying Vindel-Diaz’s motion to

reopen, where Vindel-Diaz failed to demonstrate that he did not receive proper

notice of his hearing. See 8 U.S.C. § 1229a(b)(5)(C); see also 8 U.S.C. §

1252b(a)(2)(A), (c)(2) (repealed 1996) (explaining that written notice of the time

and place of proceedings is not required where an alien does not provide a mailing

address). It follows that Vindel-Diaz’s due process claims fail. See Lata v. INS,

240 F.3d 1241, 1246 (9th Cir. 2000).

      In light of this disposition, we need not reach Vindel-Diaz’s contentions

regarding his eligibility for cancellation of removal or asylum.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-70771